THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Prudential Variable Appreciable Account PRUCO LIFE INSURANCE COMPANY Pruco Life Variable Appreciable Account PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Pruco Life of New Jersey Variable Appreciable Account Supplement dated January 15, 2016, to Prospectuses dated May 1, 2015, for Variable Appreciable Life® Insurance Contracts This Supplement should be read and retained with the current Prospectus for your Variable Life Insurance Contract. This Supplement is intended to update certain information in the Prospectus for your Variable Life Insurance Contract. If you would like another copy of the current Prospectus, please contact us at (800) 778-2255. New Subadvisory Arrangement: PSF Natural Resources Portfolio On or about February 8, 2016, Allianz Global Investors U.S., LLC will replace Jennison Associates, LLC as subadviser to the PSF Natural Resources Portfolio.At that time the PSF Natural Resources row in the Affiliated Funds table will be deleted and replaced with the following: PSF Natural Resources Portfolio – Class I Seeks long-term growth of capital. Allianz Global Investors U.S. LLC PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PROSPECTUS PRODUCTSUP106 VAL
